DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a time-out counter setting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof e.g. see at least figure 2-4.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-5, 10-11, 15 and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Regarding claim 16, the claim recites “the slave device comprises a plurality of destinations” and “generating, by the controller, requests groups” It is noted that the limitation above is already recited in the independent claim 13. Thus, it is unclear whether the claim referring to the same or different “plurality of destinations” and/or “request groups” already recited in the independent claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 16 only contains limitations already recited in the independent claim 13 (e.g. sorting and generating the requests according to the destinations and priority levels) thus failing to further limit the subject matter of the independent claim 13.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-13, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nukala et al US publication US 20200081652.

Regarding claim 1, Nukala teaches a data processing apparatus (see figure 1, system 100) comprising: 
a master device (processor e.g. master sending read request 106, see para 0024, a request from a particular processor, processor core, or other agent within a computer system);  
5a slave device (memory circuit 103); and 
a controller configured to arbitrate communication between the master device and the slave device (memory controller circuit 101, see para 0003, The memory controller receives the requests and arbitrates access to the memory circuits) by: 
setting a respective Time-out Counter (TC) for each of requests transmitted from the master device (see para 0025, a particular linked list includes a plurality of read requests linked according to respective ages of the plurality of read requests e.g. each requests having a respective age which is corresponding to a timeout counter), 
10allocating one or more virtual channels to each of one or more request groups, the one or more virtual channels respectively corresponding to priority levels (see figure 3 and para 0045, Virtual channel linked lists 303 includes linked lists 306 a-b e.g. request groups, each of which correspond to a respective virtual channel of multiple virtual channels associated with the read requests, also see para 0019, virtual channels, which specify a quality-of-service level), 
associating a request with a virtual channel corresponding to the priority level of the request (see para 0019, a priority level may be assigned a particular memory access request through the use of virtual channels, which specify a quality-of-service level for the particular memory access request), 
15for each request group, selecting one of the leading requests of the respective virtual channels according to the TCs and transmitting the selected request to the slave device (see para 0046, an arbitration circuit may select an oldest read request e.g. according to the ages on a per virtual channel basis using head pointers for the linked lists e.g. leading request included in virtual channel linked lists 303).

Regarding claim 3, Nukala further teaches a request holding component configured to store the requests according to the order of arrival, and manages a processing order of one or more requests included in the same request group as a linked list according to the order of arrival (see para 0038, linked lists 204 may include a linked list, in which stored read requests are linked in an order corresponding to their respective durations (or ages) the read requests have been stored in linked lists 204).

see figure 1, memory circuit 103 having banks 110a and 110b), wherein the controller comprises a plurality of request holding components respectively provided for the plurality of destinations (see para 0043, Per virtual channel/per bank linked lists 302 includes linked lists 305 a-b, each of which correspond to read requests associated with a particular virtual channel for a particular bank. For example, linked list 305 b may include read requests for low latency read transactions directed to bank 105 b of memory circuit 103 as illustrated in FIG. 1) and 15configured to store the requests according to the order of arrival (see para 0044, Within each of linked lists 305 a-b, read requests are ordered according their respective ages).

Regarding claim 5, Nukala further teaches the slave device comprises a plurality of destinations (see figure 1, memory circuit 103 having banks 110a and 110b), wherein the controller comprises a common request holding 20component provided for the plurality of destinations and configured to store the requests according to the order of arrival (see para 0038, linked lists 204 may include a linked list, in which stored read requests are linked in an order corresponding to their respective durations (or ages) e.g. the above disclosed a single linked list is used for all the request).

Regarding claim 6, Nukala further teaches the slave device comprises a plurality of destinations (see figure 1, memory circuit 103 having banks 110a and 110b), 25wherein the controller sorts the requests according to the 30destinations into the request groups, and groups the requests for each of the destinations according to the priority levels (see para 0043, Per virtual channel/per bank linked lists 302 includes linked lists 305 a-b, each of which correspond to read requests associated with a particular virtual channel for a particular bank e.g. grouping based on both destination bank and virtual channels which specifying priority levels).

Regarding claim 7, Nukala further teaches the slave device comprises a memory device including a plurality of memory banks (see figure 1, memory circuit 103 having banks 110a and 110b), wherein the controller sorts the requests according to the memory bank addresses into the request groups, and groups the requests for each of the memory banks according to the priority 10levels (see para 0043, Per virtual channel/per bank linked lists 302 includes linked lists 305 a-b, each of which correspond to read requests associated with a particular virtual channel for a particular bank e.g. grouping based on both destination bank and virtual channels which specifying priority levels).

Regarding claim 8, Nukala teaches a data processing apparatus (see figure 1, system 100) comprising: 
a master device (processor e.g. master sending read request 106, see para 0024, a request from a particular processor, processor core, or other agent within a computer system); 
a slave device comprising a plurality of memory bank (memory circuit 103 having banks 110a and 110b)s; and  
15a controller configured to arbitrate communication between the master device and the slave device (memory controller circuit 101, see para 0003, The memory controller receives the requests and arbitrates access to the memory circuits), 
wherein the controller comprises: 
a Time-Out Counter (TC) setting component (components/functions of control circuit 202, see para 0033, Control circuit 202 may be a particular embodiment of a state machine or other sequential logic configured to perform various functions in regard to the management of linked lists 204) configured to set respective TCs for requests transmitted from the master device 20according to the respective priority levels of the requests (see para 0025, a particular linked list includes a plurality of read requests linked according to respective ages of the plurality of read requests e.g. each requests having a respective age which is corresponding to a timeout counter); 
a grouping component (components/functions of control circuit 202) configured to group the requests in each request group into the virtual channels of the request group according to the respective priority levels of the requests (see figure 3 and para 0045, Virtual channel linked lists 303 includes linked lists 306 a-b e.g. request groups, each of which correspond to a respective virtual channel of multiple virtual channels associated with the read requests, also see para 0019, virtual channels, which specify a quality-of-service level); 
a virtual channel allocation component (components/functions of control circuit 202) configured to allocate 25one or more virtual channels to each of the request groups (see para 0019, a priority level may be assigned a particular memory access request through the use of virtual channels, which specify a quality-of-service level for the particular memory access request); and 
a selection component (arbitration circuit 205) configured to, for each request group, select a request based on the TCs of the leading requests of the virtual channels of the request group and output the selected request (see para 0046, an arbitration circuit may select an oldest read request e.g. according to the ages on a per virtual channel basis using head pointers for the linked lists e.g. leading request included in virtual channel linked lists 303).

Regarding claim 10, Nukala further teaches a request holding component provided for each of the memory banks (see para 0043, Per virtual channel/per bank linked lists 302 includes linked lists 305 a-b, each of which correspond to read requests associated with a particular virtual channel for a particular bank. For example, linked list 305 b may include read requests for low latency read transactions directed to bank 105 b of memory circuit 103 as illustrated in FIG. 1) and configured to see para 0044, Within each of linked lists 305 a-b, read requests are ordered according their respective ages).

Regarding claim 11, Nukala further teaches a request holding component provided for the plurality of memory banks in common and configured to store the requests according to the order of arrival (see para 0038, linked lists 204 may include a linked list, in which stored read requests are linked in an order corresponding to their respective durations (or ages) e.g. the above disclosed a single linked list is used for all the request).

Regarding claim 12, Nukala further teaches the selection component selects the request whose TC is the closest to expiration, among the leading requests (see para 0046, an arbitration circuit may select an oldest read request on a per virtual channel basis using head pointers for the linked lists).

Regarding claim 13, Nukala teaches an operation method of a data processing apparatus (see figure 1, system 100) which includes a master device (processor e.g. master sending read request 106, see para 0024, a request from a particular processor, processor core, or other agent within a computer system), a slave device having a plurality of destinations (memory circuit 103 having banks 110a and 110b), and a controller configured to arbitrate communication between the master device and the slave device (memory controller circuit 101, see para 0003, The memory controller receives the requests and arbitrates access to the memory circuits), the operation method comprising the steps of:  
10setting, by the controller, respective Time-out Counters (TCs) for requests as the requests to be transmitted to any one of the plurality of destinations are received from the master device (see para 0025, a particular linked list includes a plurality of read requests linked according to respective ages of the plurality of read requests e.g. each requests having a respective age which is corresponding to a timeout counter); 
generating, by the controller, request groups by sorting the requests according to the respective destinations of the requests (see para 0043, Per virtual channel/per bank linked lists 302 includes linked lists 305 a-b, each of which correspond to read requests associated with a particular virtual channel for a particular bank. For example, linked list 305 b may include read requests for low latency read transactions directed to bank 105 b of memory circuit 103 as illustrated in FIG. 1);  
15allocating, by the controller for each request group, the requests in the request group to one of a plurality of virtual channels of the request group according to the respective priority levels of the requests (see para 0019, a priority level may be assigned a particular memory access request through the use of virtual channels, which specify a quality-of-service level for the particular memory access request); and 
selecting, by the controller from each request group, any one 20request according to the TCs of the leading requests of the virtual channels of the request group and transmitting the selected request to the slave device (see para 0046, an arbitration circuit may select an oldest read request e.g. according to the ages on a per virtual channel basis using head pointers for the linked lists e.g. leading request included in virtual channel linked lists 303).

Regarding claim 15, Nukala further teaches a request holding component configured to store the requests according to the order of arrival, and wherein the operation method further comprises the step of managing, by the controller, one or more requests included in the same request group as a linked list according to the order of arrival (see para 0038, linked lists 204 may include a linked list, in which stored read requests are linked in an order corresponding to their respective durations (or ages) the read requests have been stored in linked lists 204).

Regarding claim 16, Nukala further teaches the slave device comprises a plurality of destinations memory circuit 103 having banks 110a and 110b, and wherein the operation method further comprises the steps of: sorting, by the controller, the requests according to the destinations; and 34generating, by the controller, request groups by grouping and sorting the requests for each of the destinations according to the priority levels (see para 0043, Per virtual channel/per bank linked lists 302 includes linked lists 305 a-b, each of which correspond to read requests associated with a particular virtual channel for a particular bank. For example, linked list 305 b may include read requests for low latency read transactions directed to bank 105 b of memory circuit 103 as illustrated in FIG. 1).

Allowable Subject Matter
Claims 2, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the known prior arts fail to explicitly discloses the master device transmits request information including request identifiers (IDs), commands, addresses and data, the request IDs assigned according to the corresponding priority levels, wherein the controller generates unique priority IDs based on the request IDs and an identifier of the master device having 25transmitted the requests, and wherein the controller comprises a request holding component configured to store the request information including the priority IDs and the TCs in combination with other limitation found in the independent claim 1.
Regarding claim 9, the known prior arts fail to explicitly discloses the requests transmitted by the master device include request identifiers (IDs) assigned according to the corresponding priority 
Regarding claim 14, the known prior arts fail to explicitly discloses the requests received from the master device respectively include request identifiers (IDs), commands, addresses and data, the request IDs being assigned according to the corresponding priority levels of the requests, wherein the controller comprises a request holding component, s and wherein the operation method further comprises the steps of: generating, by the controller, unique priority IDs based on the request IDs and an identifier of the master device that transmitted the requests; and storing, by the controller, the request information including the unique priority IDs and the TCs in the request holding component in combination with other limitation found in the independent claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uematsu US publication US 20010039605 discloses a virtual channel memory access controlling circuit having a plurality of counter.
Patrick US publication US 20030079068 discloses requests arbitration between different queue type based on age and selecting the oldest request.
Lee et al US publication US 20060101179 discloses Starvation prevention scheme for a fixed priority arbiter with grant counters using arbitration pools
Nagarajan et al US publication US 20160188529 discloses low priority and high priority age based arbiter for virtual channels.
Matthews et al US publication US 20200081622 discloses arbitration based on an arbitration category value associated with a virtual channel of memory banks access requests
Matthews et al US publication US 20200133905 discloses a memory management system having request streams with different priority levels.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PHONG H DANG/Examiner, Art Unit 2184